Citation Nr: 0520847	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for rectal cancer as the 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for rectal cancer as 
the result of herbicide exposure.  The veteran testified at a 
hearing held before the Board in Washington, D.C., in January 
2003 in connection with his appeal.  A transcript of the 
hearing is of record.  

Following the hearing, the Board requested a medical advisory 
opinion from the VA Veterans Health Administration (VHA) 
concerning a medical issue raised by the veteran's appeal.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) 
(2004).  A report dated in May 2004 containing a medical 
opinion by a VHA pathologist was subsequently received.  The 
Board is precluded by law from considering evidence that has 
not been considered by the agency of original jurisdiction 
(ordinarily the RO) unless this right is waived by the 
claimant.  See Padgett v. Principi, 18 Vet. App. 188 (2004) 
(Padgett I) (holding that although the Board has the 
authority to obtain medical opinions pursuant to the 
above-cited provisions, it may not consider that evidence 
without remanding the claim for initial RO consideration of 
the evidence or obtaining a waiver of such review from the 
claimant); see also Padgett v. Principi, 18 Vet. App. 404 
(2004) (Padgett II) (withdrawing Padgett I and referring the 
matter to the full court for disposition).  

Accordingly, in August 2004 the VA sent the veteran and his 
representative a letter that explained the change in the law 
and inquired whether the veteran waived his right to initial 
RO review of the May 2004 medical opinion.  The veteran 
replied, through his representative, that he did not waive 
the right to have his case remanded for review of the VHA 
medical opinion.  The Board proceeded to remand the case to 
the RO by way of the Appeals Management Center (AMC).  In 
June 2005 the prior denial of the veteran's claim was 
continued, and the case has been returned to the Board for 
further review on appeal.  

On other matters, the Board notes that service connection was 
denied in August 2002 for melanoma, a pituitary tumor, and 
depression.  The veteran did not appeal these determinations 
but has subsequently indicated, and reiterated at his January 
2003 hearing, that he would like to reopen these claims.  
These additional matters are not before the Board at the 
present time.  

In addition, at his January 2003 hearing, the veteran 
expressed a desire to file a claim for service connection for 
post-traumatic stress disorder (PTSD) and submitted evidence 
pertaining to that claim.  No testimony pertaining to PTSD 
was taken.  The claim for service connection for PTSD remains 
to be adjudicated and is not before the Board at the present 
time.  


FINDINGS OF FACT

1.  Adenocarcinoma of the rectum was not manifest during 
service or until many years after separation from service.

2.  Adenocarcinoma of the rectum is not the result of 
exposure to an herbicide in service, including Agent Orange.  

3.  Service connection is in effect for a hemorrhoidectomy, 
evaluated as noncompensably disabling since May 1969.  

4.  Adenocarcinoma of the rectum is not shown to have been 
caused by or to be the result of a service-connected 
disability.  


CONCLUSION OF LAW

Adenocarcinoma of the rectum was not incurred in active 
military service, may not be presumed to have been incurred 
in such service, and is not shown to be due to or the 
proximate result of a service-connected disability or to have 
been aggravated by a service connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

Content 

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content requirements for a VCAA 
notice have been satisfied in this case.  By a VCAA notice 
letter mailed in September 2001, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his service connection claim.  The letter specifically 
advised him of what the evidence must show to support a claim 
for service connection.  The RO also informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO instructed the veteran that he 
should identify and provide the address for any person, 
agency or company having records that would support his claim 
and show the approximate time period covered by the records.  
Forms authorizing the release of private records to VA were 
enclosed.  The letter made it clear that it would obtain for 
him any evidence for which he provided sufficient identifying 
information.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decisions, statement of 
the case and supplemental statement of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify be satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because the content requirements of a VCAA notice has been 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the above-cited VCAA notice letter was 
not sent until after the rating decision on appeal and 
therefore does not satisfy the applicable timely requirement.  

The Board finds that the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board at a time when 
development of the evidentiary record was actively 
proceeding.  The veteran had ample time in which to respond 
to the notice letter and did in fact respond by submitting 
medical evidence and statements of argument and by presenting 
testimony at a hearing before the Board.  The veteran has 
been a motivated participant in the process of developing the 
record.  In this context, the furnishing of the VCAA notice 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has clearly had a "meaningful opportunity to 
participate effectively" in the processing of the claim.  
Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service have been obtained and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted by obtaining a VHA a opinion to clarify 
whether there is a medical nexus between herbicide exposure 
and cancer of the rectum.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


Legal criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including carcinoma, 
may be established on a presumptive basis by showing that the 
disease was manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).  

The law provides a rebuttable presumption of service 
connection for certain diseases which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).  38 C.F.R. § 3.307(d) (2004).  The presumption 
applies to the following disorders: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
chronic lymphocytic leukemia, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma and 
diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) (2004); 
see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (which added diabetes 
mellitus (Type 2) to the list of presumptive diseases related 
to herbicide exposure).  

Until December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam at any time after separation from service (subject 
to certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  

Effective December 27, 2001, the law was amended to provide a 
presumption of exposure to herbicide agents for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-___ (HR 1291) (Dec. 27, 2001) (to be codified at 
38 U.S.C. § 1116(f)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) of 
disability over and above the degree of disability existing 
prior to the aggravation.  Id.  


Factual Background

No pertinent defects were reported on examination for 
enlistment in November 1965.  The rectum and prostate were 
reported as normal on examination for separation in April 
1969.  It was noted that a hemorrhoidectomy had been 
performed in 1968 while the veteran was in Southeast Asia.  

Service connection for a hemorrhoidectomy was denied by a 
rating decision of September 1969.  In June 2001 the RO found 
that the denial of service connection for residuals of a 
hemorrhoidectomy was clearly and unmistakably erroneous and 
awarded service connection for a hemorrhoidectomy; a 
noncompensable evaluation was assigned from May 1969.  
Service connection is also in effect for a scar of the distal 
interphalangeal crease, evaluated as noncompensably disabling 
since August 2000.  

The veteran filed an original claim for service connection 
for rectal cancer in September 2000, claiming that the 
disorder was the result of exposure to Agent Orange while 
serving in Vietnam.

Received in support of the claim were a large quantity of 
private medical records showing that beginning in 
approximately March 2000 the veteran underwent various 
diagnostic tests for evaluation of rectal bleeding.  A 
flexible sigmoidoscopy performed in March 2000 showed no 
neoplastic lesions.  A colonoscopy performed in July 2000 
showed a mass in the mid-rectum which was shown on biopsies 
to be a moderately differentiated adenocarcinoma.  In August 
2000 the veteran was hospitalized at the Holy Redeemer 
Hospital and Medical Center, where he underwent a transanal 
excision of a rectal carcinoma.  Radiation therapy and 
chemotherapy were subsequently administered.  As of February 
2001, there were no signs of recurrence.  

In an August 2000 statement, a private physician, L. S. Hahn, 
D.O., related that it had come to his attention that the 
veteran had been stationed in Vietnam in service and had been 
exposed to Agent Orange.  The physician stated that it was 
"my medical opinion based upon a reasonable degree of medical 
certainty given the patient's current pathology and his 
history, that his current rectal tumor is in direct relation 
to the exposure he had while serving for the U.S. military in 
Vietnam with a subsequent Agent Orange exposure."  In an 
August 2000 radiation oncology report, the physician noted 
that Agent Orange was a possible or questionable risk factor.  

The veteran underwent a VA examination in February 2001 in 
connection with his claim.  The examiner reviewed the claims 
file and expressed the opinion that there was no relationship 
between the hemorrhoid surgery in service and rectal cancer.  
The examiner expressed the further opinion that the 
malignancy was "not a sarcoma, but an adenocarcinoma" and 
that it was clearly unrelated to Agent Orange exposure.  

In statements dated in October 2000 and June 2001, the 
veteran related that his hemorrhoid surgery in service had 
been removed in a "very primitive manner."  He stated that 
the ideal sterile situation for such a procedure was not 
present and that no "personal preparation" for the 
hemorrhoidectomy was performed.  He stated that any stool or 
other bacteria in the rectum was therefore inclined to invade 
the surgical site.  He expressed the belief that any mucus 
membranous area was at a high risk for cancer if proper 
preparation was not used.  He expressed the further belief 
that there was a causal relationship between the 
hemorrhoidectomy and the rectal cancer because the 
hemorrhoids and the cancer were located in the rectum very 
close to the anal opening.  

The veteran testified at his January 2003 hearing that in his 
capacity as a crew chief responsible for maintaining F-100 
aircrafts in Vietnam, he had contact with the airplanes that 
sprayed Agent Orange.  (The evidence submitted at the hearing 
included a photograph of barrels claimed to contain Agent 
Orange).  The veteran testified that he had had hemorrhoid 
surgery in a very tiny hospital, stating that after sitz 
baths failed to stop the bleeding, the doctor "told the 
corpsman and gave me a couple needles and snipped them out 
and stitched 'em up, and put cotton up there and sent me 
back."  He acknowledged that things were not very sterile at 
that time.  He related that after the surgery he had had 
occasional bleeding over the years which had gotten worse 
about three years earlier (that is, before the hearing) when 
the cancer had been found.  The veteran and his 
representative argued that service connection for rectal 
cancer should be granted under any one of three alternate 
theories:  (1) that the cancer was due to or related to the 
service-connected hemorrhoidectomy, (2) that service 
connection is warranted under the Agent Orange presumption 
that applies to certain disorders, and (3) that the rectal 
cancer is related to Agent Orange exposure, regardless of the 
presumption.  With respect to presumptive service connection, 
the veteran argued that the rectal cancer was only two inches 
from his prostate, noting that prostate cancer is included on 
the list of presumptive disorders.  

Following the hearing the record was left open for 60 days to 
allow the veteran to submit additional evidence.  Evidence 
received during that period included a January 2003 statement 
from S. Cohen, M.D., a private oncologist, who stated that 
"it is possible that [the veteran's adenocarcinoma] may have 
been related to this exposure to dangerous chemicals while in 
active tour of duty overseas."

A VA physician reviewed the veteran's file in May 2004 and 
responded to an inquiry posed by the Board regarding the 
existence of a relationship between the veteran's 
adenocarcinoma of the rectum and a disease, injury or event 
in service, including exposure to herbicides.  The physician 
summarized in detail the veteran's medical history during and 
after service.  He noted that the veteran had a long history 
of gastrointestinal symptoms such as diarrhea, abdominal 
pain, and rectal bleeding before his enlistment in service 
and that some symptoms persisted episodically during and 
after service and were speculatively attributed to 
inflammatory bowel disease, irritable colon, celiac disease 
and lactose intolerance.  He stated that these symptoms were 
unrelated to rectal carcinoma and noted that digital rectal 
examinations had been normal on many occasions.  He noted 
that the veteran had undergone a successful excision of 
posterior hemorrhoids in service in 1968 without any local 
sequelae.  He noted that there was no history of 
heredofamilial disease, genetic abnormalities, or dietary 
risk factors to account for the rectal cancer.  He indicated 
that Crohn's disease, which carries a fairly high risk for 
dysplasia and/or colorectal adenocarcinoma when symptoms 
range between 10 to 30 years, was vaguely considered in the 
1999 CT scan but that this diagnosis was not explored further 
in subsequent endoscopic studies and that ulcerative colitis 
was not considered in the differential diagnosis based on 
clinical symptomatology.  He noted that no medical record was 
available for most of the period of transition between 1969 
and 1990 until persistent rectal bleeding led to further 
clinical evaluation.  He stated that in the veteran's case 
the time interval between the two occurrences (Agent Orange 
exposure and the onset of cancer) was quite long (over 20 
years) making it difficult to trace any direct causal 
relationship.  

The examiner's conclusions included the following:  (1) the 
claim of a causal relationship between adenocarcinoma of the 
rectum and presumed Agent Orange exposure had been fully and 
fairly assessed from the time the claim was filed until now, 
(2) no direct causal relationship between hemorrhoids and 
Agent Orange, and between hemorrhoid and rectal carcinoma, 
has been documented in review of medical literature, 
(3) based on numerous clinical studies and publications to 
date regarding the deleterious health effects of Agent 
Orange, it was less likely than not that adenocarcinoma of 
the rectum diagnosed in 2000 was the result of exposure to 
Agent Orange between 1966 and 1969.  

In support of his claim, the veteran has submitted a medical 
treatise obtained over the internet regarding the medical 
harm resulting from Agent Orange exposure.  In pertinent 
part, the article noted that many diseases, including cancer, 
have extremely long latency periods.  Also received were 
copies of excerpts from other medical publications.  


Analysis

The evidence of record does not document the existence of 
adenocarcinoma of the rectum before early 2000, more than 30 
years after the veteran's separation from service.  The 
veteran has presented medical treatise evidence to the effect 
that certain cancers have long latency periods, and the Board 
does not have any basis to challenge the assertion that a 
long latency period may be present for some cancers.  
However, the actual clinical findings as reported in the 
medical records pertaining to the veteran's individual case 
do not support a finding that rectal adenocarcinoma was 
manifest until many years after service.  Accordingly, 
service connection cannot be granted on the basis of direct 
service incurrence or under the provisions of law that 
establish a presumption of service incurrence for carcinoma 
manifest within one year after separation.  

The veteran maintains alternatively that service connection 
may be established on the basis that rectal adenocarcinoma is 
the result of exposure to Agent Orange in service, including 
under the Agent Orange presumptions established by law.  He 
also argues that his cancer was caused or aggravated by 
service-connected residuals of a hemorrhoidectomy performed 
in service.  

The issue of whether rectal adenocarcinoma had its onset as 
the result of exposure to Agent Orange or other herbicides in 
service entails two factual determinations--whether the 
veteran was exposed to Agent Orange in service, and, if so, 
whether such exposure caused the malignancy.  

With respect to the exposure question, an early version of VA 
regulations governing claims based on exposure to herbicides 
provided a presumption of exposure to dioxin for Vietnam 
veterans.  38 C.F.R. § 3.311a(b) (1991) (providing, "A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to a 
herbicide containing dioxin while in Vietnam.").  However, 
this was later changed, and the law as it existed before 
December 27, 2001, contained a presumption that certain 
veterans of Vietnam service who developed one of the 
statutorily-enumerated diseases were presumed to have been 
exposed to Agent Orange regardless of whether such exposure 
was specifically shown by the evidence of record.  See 
McCartt, 12 Vet. App. at 168 (disagreeing with Board decision 
which presumed that Vietnam veteran had been exposed to 
herbicides even though there was no evidence that he had 
developed one of the diseases enumerated in the law on which 
such a presumption was predicated); see also Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1181, 
(N.D. Cal. 1999) (erroneously noting in 1999 that the 
presumption that all Vietnam veterans were exposed to Agent 
Orange "continues under current policy as well").  Such 
presumption applied only where a veteran both served in 
Vietnam during the designated time period and subsequently 
developed one of the enumerated diseases.  

Effective December 27, 2001, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 201(c), revised 38 U.S.C.A. § 1116 to establish a 
presumption that certain veterans were exposed to herbicides.  
Veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, are now presumed to have been exposed to 
herbicides in the absence of an affirmative showing to the 
contrary.  

The veteran served in Vietnam during the time period 
specified in the December 27, 2001, revision of the statute 
and is therefore presumed to have been exposed to herbicides, 
including Agent Orange, regardless of the circumstances of 
his service.  However, the beneficial effect of the new law 
is limited to the removal of the need to prove herbicide 
exposure.  Even when herbicide exposure is conceded, there 
remains the need to establish a medical nexus between such 
exposure and the disease for which service connection is 
claimed.  

A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption.  Adenocarcinoma of the rectum is not 
included among the disorders for which the Secretary 
established a presumption of service connection.  However, 
the courts have held that, where a disease does not qualify 
for presumptive service connection, a claimant may establish 
service connection with proof of actual direct causation, 
even though this route includes the difficult burden of 
tracing causation to a condition or event in service.  
Combee v. Brown, 34 F.3rd 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997).  The Board notes 
that, at the time that the court decisions were issued which 
held that direct service connection involved such a difficult 
evidentiary burden, that burden included producing evidence 
of exposure to herbicides.  That part of the evidentiary 
burden, however, has been alleviated, as noted above, by the 
change in the law which now presumes such exposure for 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975.

In the present case, the medical evidence of record 
concerning a relationship between Agent Orange exposure and 
the onset of adenocarcinoma of the rectum is conflicting.  
Statements favorable to the veteran's claim have been 
received from L. S. Hahn, D.O., and S. Cohen, M.D., the 
veteran's oncologist.  Statements unfavorable to the claim 
are found in the report of a February 2001 VA examination and 
in the May 2004 VHA opinion.  

Where there is a divergence in the medical findings, the 
Board must decide which findings are entitled to more 
probative value.  The Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

Of the medical opinions of record, the Board finds that the 
May 2004 VHA opinion provides the most persuasive basis for 
the adjudication of the veteran's claim.  Unlike the other 
three opinions, including the February 2001 VA opinion, the 
May 2004 opinion discusses both the medical history and 
clinical findings that support the stated conclusion that 
adenocarcinoma of the rectum is unrelated to herbicide 
exposure.  The rationale for the conclusion is clearly 
stated.  In particular, the examiner cites the lengthy time 
interval between the exposure and the onset of adenocarcinoma 
and refers to the existence of clinical studies and 
publications dealing with the health effects of Agent Orange.  
The examiner also cited the absence of coexisting disorders 
that could have heightened the risk of rectal cancer.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); and Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The only medical evidence of record that tends to support a 
finding of direct causation consists of the statements of Dr. 
Hahn and Dr. Cohen.  Unlike the May 2004 VA opinion, these 
statements consist merely of one-line assertions without any 
supporting analysis or explanation.  Unlike the VA examiner, 
Drs. Hahn and Cohen did not have access to the veteran's 
complete medical file.  The statement of Dr. Cohen stopped 
short of a flat assertion that the exposure to Agent Orange 
constituted a direct cause of the veteran's cancer, stating 
only that it was "possible" that the cancer "may have been 
related" to exposure to dangerous chemicals.  The Board is 
unable to conclude that either individually or in combination 
these statements provide adequate medical proof of a direct 
causal relationship between Agent Orange exposure and rectal 
adenocarcinoma.  

The Board also attaches significance to the fact that the VHA 
opinion incorporates more of the documented facts pertaining 
to the veteran's individual case and does not veer off into 
remote possibility and speculation.  The conservative 
approach taken by the VA physician based on the absence of an 
ascertainable scientific basis for the finding of a nexus 
between the postservice malignancy and the inservice 
herbicide exposure has more inherent plausibility than an 
opinion which asserts a positive correlation without 
providing any medical proof or any explanation based on 
documented medical facts.  

The inadequacy of the statements of Dr. Hahn and Dr. Cohen is 
highlighted by the fact that that the establishment of 
service connection based on direct causation pursuant to 
Combee carries an exceptionally difficult burden of proof.  
Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of the Department 
of Veterans Affairs to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure.  The Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  

The fact that rectal cancer was excluded from the list of 
disorders qualifying for the Agent Orange presumption 
constitutes powerful evidence against the veteran's claim.  
The opinions of Drs. Hahn and Cohen are clearly insufficient 
to outweigh the implicit yet very clear NAS finding that 
there was not a sufficient positive association between Agent 
Orange exposure and carcinoma of the rectum to justify the 
establishment of a presumption of service incurrence for that 
disorder.  

At his hearing the veteran raised the question of entitlement 
to service connection based on a finding that the rectal 
adenocarcinoma was proximately due to or the result of the 
service-connected hemorrhoidectomy.  However, the record 
contains no medical evidence that asserts a causal 
relationship between the two disorders.  To the contrary, the 
only relevant medical evidence is the report of the February 
2001 VA examination, and that report contains a medical 
conclusion that there is no relationship between the 
hemorrhoid surgery in service and rectal cancer.  That 
opinion is unambivalent, based on a review of the record, and 
uncontradicted by other medical evidence.  See Guerrieri , 4 
Vet. App. at 470-71; Owens, 7 Vet. App. at 433; Sklar , 5 
Vet. App. at 146. 

Where proximate causation is not shown, the law permits the 
granting of service connection for additional disability that 
is aggravated by a service-connected disability but was not 
proximately due to or the result of the service-connected 
disability.  See Allen, 7 Vet. App. at 448  In this case, 
although the hemorrhoidectomy performed in service is well 
documented, and service connection for residuals of the 
procedure is in effect, there is no medical evidence to 
suggest that the hemorrhoidectomy or its sequelae aggravated, 
or in any way affected the clinical course of, the rectal 
cancer.  

The veteran's contentions on appeal directly address certain 
medical issues that are central to the appeal.  Regarding the 
question of whether the onset of cancer is related to the 
hemorrhoidectomy in service, the veteran states that the 
procedure was performed in a hasty manner under conditions 
that he believes to have been non-sterile.  However, the lack 
of proper conditions for the surgery is not documented in the 
record, and the May 2004 VHA medical opinion noted the fact 
that the surgery was successful.  The veteran also, in 
effect, seeks to obtain the benefit of the statutory Agent 
Orange presumptions by noting that his tumor was located only 
two inches from the prostate, the cancer of which qualifies 
for the presumption.  However, the inclusion of prostate 
cancer under the presumption and the exclusion of rectal 
adenocarcinoma was based on NAS studies, and the veteran has 
submitted no medical evidence to support his belief that the 
proximity of the rectal tumor and the prostate is medically 
significant in resolving the service connection 
determination.  

Moreover, the veteran is not a medical professional, and 
assertions by lay persons are generally not competent 
evidence that may be considered in VA claims.  The law is 
well established that where a claim involves issues of 
medical fact, such as causation or diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A lay person can testify to an event in 
service, or as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Rose v. West, 11 Vet. App. 169 (1998).  

The veteran has also submitted internet material and medical 
treatises which he deems relevant to his claim.  As a general 
rule, generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Sacks v. 
West, 11 Vet. App. 314 (1998).  The decision in the case of 
Wallin v. West, 11 Vet. App. 509 (1998), suggests that 
medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In the present case, 
however, the material provided by the veteran does not 
strengthen his claim because it provides only general 
background medical information and does not address the 
specifics of his individual claim.

In summary, the competent and probative evidence of record is 
insufficient to establish that rectal adenocarcinoma was 
manifest during service or within one year after service, 
that the disorder qualifies for consideration under the 
statutory herbicide presumption, that there is a sufficient 
evidentiary basis for the finding of a medical nexus between 
presumed herbicide exposure in service and the later onset of 
rectal adenocarcinoma, that rectal adenocarcinoma was 
directly caused by service-connected hemorrhoidectomy 
residuals, or that the service-connected hemorrhoidectomy 
residuals aggravated the postservice rectal adenocarcinoma.  

The Board finds that a preponderance of the evidence of 
record is therefore against the claim.  Where a preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for rectal cancer, including as the result 
of exposure to herbicides in service, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


